Title: From Thomas Jefferson to John Vaughan, 18 May 1804
From: Jefferson, Thomas
To: Vaughan, John


          
            Dear Sir
            Washington May 18. 04.
          
          On my arrival here I found your favor of the 8th. instant, and now return you the Diplomas signed. I will thank you to subscribe for three copies of the volume of transactions now coming out. I am glad to learn they will in future be in 8vo. it is certainly the most convenient form, and pedantry alone ever introduced the folio and quarto formats. Accept my friendly salutations & assurances of esteem.
          
            Th: Jefferson
          
        